12/23/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0466



                                 No. DA 21-0466


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RYAN HUNTER ZITNIK,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including February 3, 2023, within which to prepare, serve, and file its

response brief.




KFS                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 23 2022